DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0322387 Moore et al. (‘Moore hereafter), App 15/956023; Filed 04/18/2018
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 12 are currently being examined. 
Claims 7 - 9 have been withdrawn.
No Claims have been canceled.
Claims 4 & 5 were previously objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6 & 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0322387 Moore et al. (‘Moore hereafter).

		Regarding Claim[s] 1, ‘Moore discloses all the claim limitations including: A facility for assembling a first aircraft fuselage section (‘Moore, Para 0003, teaches a facility used for painting the #42 (fuselage), Fig 3, assembly area of hanger or manufacturing facility, Fig 5, #40 (center section/ first section)) and a second aircraft fuselage section (‘Moore, Fig 5, #82 (forward section/ second section)) via edges of ends thereof (‘Moore, Fig 3, shows near #40 edges and ends of  #42 & #40, Fig 4 shows assembled at ends), comprising: a floor (‘Moore, Fig 3, assembly area of hanger of -manufacturing facility); a logistics trolley (‘Moore, #14 (jig transport mechanism/ logistics trolley)) arranged to carry the first aircraft fuselage section (‘Moore, Fig 2 - 6, Para 0033 system of #14 with #62 (four drive wheel assemblies)), that can be moved on the floor and immobilized in a predetermined position (‘Moore, Para 0033, fuselage transport mechanism #14 has four drive wheel assemblies #62 positioned at the four corners of the jig transport mechanism #14); a first transport trolley arranged to carry the first aircraft fuselage section (‘Moore, Para 0030, Figs 6 – 8, System of #16 & #18 (fuselage transport mechanism/ first transport trolley)), that can be moved on the floor (‘Moore, Paras 0016, 0033 - 0034, Figs 2 - 6), and 
that is arranged to transfer the first aircraft fuselage section to the logistics trolley (‘Moore, Fig 6); at least one adjustable support installed on the floor in another predetermined position to carry the second aircraft fuselage section  (‘Moore, Figs 4 & 11, #84 (rigid body motion system) shown carrying/ holding #82 (forward section/ second fuselage section), Para 0037, #84 controlled by CNC to support forward section #82 at proper vertical height); 
a transport trolley arranged to carry the second aircraft fuselage section, that can be moved on the floor. ‘Moore, teaches Para 0040, #16 & #18 capable of moving the assembled #92 along with #40, #82 as well as #86. 
Except, ‘Moore is silent regarding: a second transport trolley arranged to carry the second aircraft fuselage section, that can be moved on the floor.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to duplicate the number of transport trolleys needed for assemble and carry the second aircraft fuselage, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
and that is arranged to transfer the second aircraft fuselage section to the adjustable support (‘Moore, Para 0040, the duplicate of #16 & #18 is capable of moving the assembled #92 along with #40, #82 as well as #86 to #84 Fig 7); 
wherein each adjustable support can be commanded to adjust a position of the second aircraft fuselage section in relation to the first aircraft fuselage section (‘Moore, Para 0037, #84 is controlled by CNC system to support #82, at proper height relative to center #40), 
such as to position one edge of one end of the second aircraft fuselage section in geometric conformity with one edge of one end of the first aircraft fuselage section (‘Moore, Para 0037, for assembly of aircraft center section), and
wherein the first transport trolley and the second transport trolley each comprises a tubular chassis having a base and two branches extending from the base to define an overall "U" shape (‘Moore, Fig 6, #16 & #18 is shown with #78 (fork tines) when in a front plan view would be a “U” shape and shows a square/ rectangular tubular structure, #78 extends from base in a horizontal direction and columns #76 extending vertically from the base, the system of #16 & #18 appear to have an overall “U” shape when viewed directly from the front or rear of the aircraft, #72 (base)), the branches of which are configured to extend on either side of the first or second aircraft fuselage section (‘Moore, Fig 6).

Regarding Claim[s] 3, ‘Moore discloses all the claim limitations including: transport trolley (‘Moore, , Figs 6 – 8, System of #16 & #18 (fuselage transport mechanism/ transport trolley)) comprises a U-shaped chassis that can be positioned about the adjustable support while holding the second aircraft fuselage section above the adjustable support (‘Moore, , Figs 1 – 15).

Regarding Claim[s] 6, ‘Moore discloses all the claim limitations including: at least one adjustable support can be moved on the floor when not carrying a second aircraft fuselage section (‘Moore, #84 (rigid body motion system) is shown to be above the floor structure and therefore can be moved on the floor when not carrying any load). 

Regarding Claim[s] 10, ‘Moore discloses all the claim limitations including: wherein external dimensions of the logistics trolley (‘Moore, Fig 2 - 6, Para 0033 system of #14 with #62 (four drive wheel assemblies)) external dimensions of the logistics trolley are less than external dimensions of the first transport trolley (‘Moore, System of #16 & #18 (fuselage transport mechanism/ transport trolley)) such that the logistics trolley fits within an internal space delimited by the tubular chassis (‘Moore, Figs 2 - 6, shows system #14 with #62 fits within the system of #16 & #18).

Regarding Claim[s] 11, ‘Moore discloses all the claim limitations including: wherein external dimensions of the at least one adjustable support (‘Moore, Figs 4 & 11, #84 (rigid body motion system) shown carrying/ holding #82 (forward section/ second fuselage section));  are less than external dimensions of the second transport trolley (‘Moore, System of #16 & #18 (fuselage transport mechanism/ transport trolley)) such that the at least one adjustable support fits within an internal space delimited by the tubular chassis (‘Moore, Fig 7 shows #84 to be less than the external dimensions of the system of #16 & #18).

Regarding Claim[s] 12, ‘Moore discloses all the claim limitations including: each of the branches of the tubular chassis of the first transport trolley comprises two lateral carrying attachments that extend upwards and are configured to support the first aircraft fuselage section (‘Moore, Fig 6, #16 & #18 is shown with #78 (fork tines) & #76 (three jack towers/ carrying attachment extending upwards), Para 0034,  The jack towers #76 are operable to selectively move their associated tine #78 vertically upwardly and downwardly.). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 2 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "adjustable support is configured for adjusting the position of the second aircraft fuselage section with six degrees of freedom.”
The closest prior art is as cited above (‘Moore).  ‘Moore does not teach six degrees of freedom. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 5 with the limitations of claim 2 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "adjustable support comprises two hexapods, each of which is arranged to receive a cradle to carry the second aircraft fuselage section using the cradles.”
The closest prior art is as cited above (‘Moore).  ‘Moore does not teach hexapod.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/30/2022, with respect to the Objection to drawings have been fully considered and are persuasive.  The Objection of the drawings on 06/30/2022 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/30/2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) on 06/30/2022 has been withdrawn. 
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.  Applicant argues Pg 10, ‘Moore does not teach tubular chassis with overall “U” shape.  
However, ‘Moore, Fig 6, #16 & #18 is shown with #78 (fork tines) when facing the front pof the aircraft #16 and #18 will appear to be a “U” shape.
Further, shows a square/ rectangular tubular structure. 
Figs 1 – 14 show structural members being enclosed and continuously surrounding the longitudinal lengths of the members. Further, square and rectangular longitudinal length members are considered tubes as evidenced by McMaster-Carr https://www.mcmaster.com/square-tubing/.
Applicant, further argues that #16 & #18 “do not match this configuration.” 
Para 0034, “FIG. 6 shows a representation of the pair of fuselage transport mechanisms #16, #18. Only one of the fuselage transport mechanisms #16 is clearly shown in FIG. 6. However, both fuselage transport mechanisms #16, #18 have the same constructions. The fuselage transport mechanism #16 has a base #72 that supports the transport mechanism #16 for movement in substantially any desired direction. The base #72 is supported on two tracked automated guide vehicles #74.” and  “The fuselage transport mechanism 16 also has three upright bodies or jack towers #76 on the base #72. The three jack towers #76 are substantially the same in construction and are positioned side by side on the base #72. Each of the jack towers #76 has a fork tine #78 that projects horizontally from the jack tower. The three fork tines #78 are parallel and are positioned horizontally from each other by a distance that corresponds to the distance between the three reinforced receivers #36 in the opposite sides of the jig #12. This enables the three fork tines #78 to be inserted through the three reinforced receivers #36 in the opposite sides of the jig #12. The jack towers #76 are operable to selectively move their associated tine #78 vertically upwardly and downwardly.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
10/19/2022